THOMPSON, J.
This is a companion case with American Alliance Insurance Co. v. Capital National Bank of Sacramento, ante, p. 787 [171 P.2d 449] in which an opinion of this court was this day filed. The issues in both cases are precisely the same. From a summary judgment which was rendered against the plaintiff in this case .it has appealed.
In every essential respect the pleadings in these companion eases are the same. No separate briefs were filed in this case. The parties rely on the briefs which they filed in the last mentioned case.
Upon the authorities cited and for the reasons stated in the American Alliance Insurance case, the summary judgment which was rendered in this case is affirmed.
Adams, P. J., and Peek, J., concurred.